             Case 1:19-cv-00155-MAC Document 1-1 Filed 03/28/19 Page 1 of 8 PageID #: 7
                                                                                                             V^Tft ,^
                                                                                                            ^> - / 1
                                                       CIVIL CITATION
                                                     THE STATE OF TEXAS

                                                           CAUSE NO: 60172

 MICHELLE JAMES                                                     §         356TH JUDICIAL DISTRICT COURT
 VS.
                                                                     §
 PARAMOUNT NISSAN OF TEXAS, LLC DBA NISSAN
                                                                    §         COUNTY OF HARDIN
 OF SILSBEE


NOTICE TO DEFENDANT: "You have been sued. You may employ an attorney. If you or your attorney do not file a written
answer with the clerk who issued this citation by 10:00 A.M. on the Monday next following the expiration of 20 days after you were
served this citation and petition, a Default Judgment may be taken against you. "


 TO:    PARAMOUNT NISSAN OF TEXAS, LLC DBA NISSAN OF SILSBEE,
        THROUGH ITS REGISTERED AGENT, JOSEPH R. MESSA
        6363 WOODWAY, SUITE 820
        HOUSTON, TX 77057


Defendant, in the hereinafter styled and numbered cause: 60172

You are hereby commanded to appear before 356TH JUDICIAL DISTRICT COURT of HARDIN COUNTY, TEXAS to be held at the
courthouse located at 300 Monroe St. of said County in the City of Kountze , Hardin County, Texas, by filing a written answer to the
Plaintiffs Original Petition at or before 10:00 A.M. of the Monday next after the expiration of 20 days after the date of service hereof, a
copy of which accompanies this citation, in cause number 60172 styled:

                                                          MICHELLE JAMES
                                                                   VS.
                               PARAMOUNT NISSAN OF TEXAS, LLC DBA NISSAN OF SILSBEE

Said Petition was filed in said court on 6th day of March, 2019 by TAYLOR THOMPSON , Attorney for Plaintiff, whose address is 490
PARK ST, BEAUMONT, TX 77701.


 ISSUED AND GIVEN UNDER MY HAND AND SEAL OF SAID COURT AT KOUNTZE, TEXAS, ON THIS THE 7th day of
March, 2019.
                                                                          Dana Hogg
                                                                          District Clerk
                                                                          Hardin County, Texas
                                                                          P.O. Box 2997
                                                               -          Kountze, TX 77625
                                                                          1
                                                                           VX   fc<
                                                                         By \Nx
                                                                          KATIE ROMERO, DEPUTY CLERK
              Case 1:19-cv-00155-MAC Document 1-1 Filed 03/28/19 Page 2 of 8 PageID #: 8
                                          OFFICER'S CERTIFIED MAIL RETURN

Came to hand on the 6TH day of MARCH, 2019 at 4:30 o'clock P.M., and executed at 9:59 o'clock A.M., on the 7TH day of MARCH,
2019, by mailing to the within named PARAMOUNT NISSAN OF TEXAS L.L.C. D/B/A NISSAN OF S1LSBEE, THROUGH ITS
REGISTERED AGENT JOSEPH R. MESSA, certified mail, return receipt requested with restricted delivery a true copy of this citation
together with an attached copy of Plaintiffs Petition to the following address:


6363 WOODWAY, SUITE 820, HOUSTON, TEXAS 77057


USPS#: 91 7199 9991 7039 6580 4484


Service upon the Defendant is evidenced by the return receipt hereto attached and signed by


                                                    and dated:


[   ] This Citation was not executed for the following reason:


TO CERTIFY WHICH WITNESS MY HAND OFFICIALLY.




    Fee$                                                                                District Clerk / Officer / Sheriff
                                                                                             Hardin County, Texas


                                                                                  By                                         Deputy
Case 1:19-cv-00155-MAC Document 1-1 Filed 03/28/19 Page 3 of 8 PageIDFiled:
                                                                      #: 9  3/6/2019 4:30 PM
                                                                                                     Dana Hogg, District Clerk
                                                                                                        Hardin County, Texas
                                                                                                           By: Katie Romero



                                               60172

                                         NO.

  MICHELLE JAMES                                  §         IN THE DISTRICT COURT OF
          Plaintiff,                              §
                                                  §
                                  vs.             §         HARDIN COUNTY, TEXAS
                                                  §
                                                  §
  PARAMOUNT NISSAN OF                             §
  TEXAS, L.L.C. d/b/a
  NISSAN OF SILSBEE                                     356th
                                                  §
          Defendant                               §             JUDICIAL DISTRICT

                           PLAINTIFF'S ORIGINAL PETITION


          COMES        NOW.     PLAINTIFF,        MICHELLE        JAMES,       complaining     of


  DEFENDANT, PARAMOUNT NISSAN OF TEXAS, L.L.C. d/b/a Nissan of Silsbee


  ("Nissan), and for cause of action will respectfully show unto this Honorable Court the


  following:


                                         I.       Parties


          Plaintiff, MICHELLE JAMES, is an individual living in the State of Texas, and the


  last three numbers of her driver's license are 210. The last three digits of her social security


  number are 503.


          Defendant, PARAMOUNT NISSAN OF TEXAS, L.L.C. D/B/A NISSAN OF


  SILSBEE, is a limited liability company with a principle place of business located at 3480


  Highway 96 Bypass, Silsbee, Texas, 77656. Defendant can be served through its registered


  agent, Joseph R Messa, who is located at 6363 Woodway, Suite 820, Houston, Texas.


 77057.
Case 1:19-cv-00155-MAC Document 1-1 Filed 03/28/19 Page 4 of 8 PageID #:   10
                                                                       Filed: 3/6/2019 4:30 PM
                                                                                                     Dana Hogg, District Clerk
                                                                                                        Hardin County, Texas
                                                                                                            By: Katie Romero




                                           II.      Venue

           Venue is appropriate in Hardin County, Texas pursuant to the Tex. Civ. Prac. &


   Rem. Code, § 15.002 (a) (1) (Vernon 1997) because a substantial part of the transaction of


   events occurred in Hardin County.


                                        III.     Jurisdiction


           This Court has both personal and subject matter jurisdiction over the parties and


   this cause because one of the parties is a Texas resident and Plaintiff is claiming an amount


   more than the jurisdictional limits of this Court.


                                         IV.     Discovery

           Plaintiff intends to conduct discovery under Level III of the Texas Rules of Civil


   Procedure and respectfully request that this Court set this cause for trial and enter a


   scheduling order.


                                           V.       Facts

          On or about August 14Ih, 2017, Plaintiff took her car- in for repairs to Nissan's

   dealership location in Silsbee. While at the dealership, Plaintiff filled out the necessary and


   routine paperwork inside the facility. When Plaintiff finished the paperwork. Plaintiff left


   the indoor facility and walked under the covered pathway—which is also the same area


  where the cars waiting to be serviced are located. While walking, Plaintiff slipped and fell


  in a large puddle of water that had formed from the leaking car's air conditioners.


  Defendant had actual knowledge and/or constructive knowledge the cars' air conditioner


  units leak and failed to warn Plaintiff of the condition on the premises.
Case 1:19-cv-00155-MAC Document 1-1 Filed 03/28/19 Page 5 of 8 PageID #:
                                                                      Filed:11
                                                                             3/6/2019 4:30 PM
                                                                                                       Dana Hogg, District Clerk
                                                                                                          Hardin County, Texas
                                                                                                             By: Katie Romero




            The incident and damages and injuries resulting therefrom, were not caused by or


   contributed to by the Plaintiff nor did the same occur through any fault or negligence on


   the part of the Plaintiff but were caused by the Defendant's negligence, and Defendant's


   actions were the proximate cause of the injuries and damages sustained by Plaintiff.




                             VI. Negligence and Premises Liability


           Defendant's negligent acts and/or omissions of said premises include, but are not


   limited to:


           1.     Failing to maintain said premises in a reasonable condition;


           2.     Failing to inspect said premises;


           3.     Failing to make reasonable repairs; and


           4.     Failing to warn of a dangerous condition of said premises.


           The above and foregoing acts and/or omissions were a proximate cause of

   Plaintiffs injuries and damages and were committed and/or omitted by Defendant, its


  agents, servants, and/or employees in the course and scope of its agency, representation or

  employment.


                                         VII.     Damages


           As a direct and proximate result of all Defendant's actions, Plaintiff was injured.


  Plaintiff sustained debilitating injuries as a result of the incident made the basis of this suit.


  Plaintiff incurred and will incur medical expenses related to the incident. The following is


  a list of damages that Plaintiff will seek as a result of the incident made the basis of this


  suit:


           1.     Pain and suffering, past and future;
Case 1:19-cv-00155-MAC Document 1-1 Filed 03/28/19 Page 6 of 8 PageID #:
                                                                      Filed:12
                                                                             3/6/2019 4:30 PM
                                                                                                Dana Hogg, District Clerk
                                                                                                   Hardin County, Texas
                                                                                                       By: Katie Romero




          2.      Lost wages, past and future;


          3.      Loss of earning capacity;


          4.      Mental Anguish, past and future;


          5.      Medical Expenses, past and future;


          6.      Physical disfigurement, past and future; and


          7.      Physical impairment, past and future.




                                  VIII. RULE 193.7 NOTICE

          Plaintiff hereby puts    Defendant on notice that Plaintiff intends to use all


  Defendant's discovery responses as evidence at trial in accordance with such right and


  privileges established by Texas Rules of Civil Procedure 193.7.


                                               IX.


         As required by Rule 47(b) of the Texas Rules of Civil Procedure, Plaintiff counsel


   states that the damages sought are in an amount within the jurisdictional limits of this


  Court. As required by Rule 47(c) of the Texas Rules of Civil Procedure, Plaintiff s counsel


   state that Plaintiff seeks monetary relief over $100,000.00 but not more than $200,00.00.

  The monetary relief actually awarded, however, will ultimately be determined by a jury.


  Plaintiff also seek pre-judgment and post-judgment interest at the highest legal rate.


                             X. REQUESTS FOR DISCLOSURE


          Plaintiff hereby requests that Defendant produce, within 50 days of receipt of this


  request, answers responsive to all subparts (a)-(l) of Texas Rule of Civil Procedure 194.
Case 1:19-cv-00155-MAC Document 1-1 Filed 03/28/19 Page 7 of 8 PageID Filed:
                                                                      #: 13  3/6/2019 4:30 PM
                                                                                                     Dana Hogg, District Clerk
                                                                                                        Hardin County, Texas
                                                                                                            By: Katie Romero




                                                 XI.

           Plaintiff also asserts a claim for prejudgment interest for all elements of damage that


   such interest is allowed for.


                                            PRAYER


           WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that the Defendant be


  duly cited in terms of law to appear and answer herein, and that upon final hearing, Plaintiff


  have judgment against said Defendant, which are within the minimal jurisdictional limits of


  this Court, for both pre- and post-judgment interest thereon at the legal rate, court costs,


  exemplary damages, and for such other and further relief, special or general, at law or in


  equity, to which Plaintiff may be entitled to receive.


                                                    Respectfully submitted,


                                             PROVOST * UMPHREY LAW FIRM, L.L.P.


                                                    490 Park Street
                                                    Beaumont, Texas 77701
                                                    Ph:    (409)835-6000
                                                    Fax: (409)813-8609
                                                    Tthompson @ provostumphrev.com



                                                    By: /s/ Taylor Thompson
                                                          Taylor Thompson
                                                          Texas Bar No. 24105044


                                                     ATTORNEY FOR PLAINTIFF


                                        JURY DEMAND


  Plaintiff respectfully demands a trial by jury.


                                                    By: /s/ Taylor Thompson
             Case 1:19-cv-00155-MAC Document 1-1 Filed 03/28/19 Page 8 of 8 PageID #: 14




                                                         CERTIFIED MAIL
     y^cSN                                                          :T»
              DANA HOGG                                                              ^   ••• (rifi'—t
         A
           jS| Hardin County District Clerk
     (® ^llgl P.O. Box 2997
               Kountze, Texas 77625               9171998991703965
                                                31 TIT! 1111 7033 b5fiQ 4464
                                                                               wfetESifS&m              ,#®V




                        ^CYc^mC'XCAvJ:- \\y55CMX cA1 TCWj<llC a'IVoVo
                          VA-AAAAA eP^o\\sb<LcT
                           cIo'^o^^va b- m<L55CO
                           U'5u5 ioocd\>jc^ "
                           t^US\t>T\ . TX_ "1 0


1/
